Exhibit 1.3 CONSOLIDATED FINANCIAL STATEMENTS AND NOTES FOR THE YEARS ENDED DECEMBER 31, 2, 2013 Management’s Responsibility For Financial Reporting The accompanying Consolidated Financial Statements of Pan American Silver Corp. were prepared by management, which is responsible for the integrity and fairness of the information presented, including the many amounts that must of necessity be based on estimates and judgments. These Consolidated Financial Statements were prepared in accordance with International Financial Reporting Standards as issued by the International Accounting Standards Board (“IFRS”). Financial information appearing throughout our management’s discussion and analysis is consistent with these Consolidated Financial Statements. In discharging our responsibility for the integrity and fairness of the consolidated financial statements and for the accounting systems from which they are derived, we maintain the necessary system of internal controls designed to ensure that transactions are authorized, assets are safeguarded and proper records are maintained. These controls include quality standards in hiring employees, policies and procedure manuals, a corporate code of conduct and accountability for performance within appropriate and well-defined areas of responsibility. The Board of Directors oversees management’s responsibilities for financial reporting through an Audit Committee, which is composed entirely of directors who are neither officers nor employees of Pan American Silver Corp. This Committee reviews our consolidated financial statements and recommends them to the Board for approval. Other key responsibilities of the Audit Committee include reviewing our existing internal control procedures and planned revisions to those procedures, and advising the directors on auditing matters and financial reporting issues. Deloitte LLP, Independent Registered Public Accounting Firm appointed by the shareholders of Pan American Silver Corp. upon the recommendation of the Audit Committee and Board, have performed an independent audit of the Consolidated Financial Statements and their report follows. The auditors have full and unrestricted access to the Audit Committee to discuss their audit and related findings. “signed” “signed” Geoff Burns A. Robert Doyle Chief Executive Officer Chief Financial Officer March 26, 2015 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Shareholders of Pan American Silver Corp. We have audited the accompanying consolidated financial statements of Pan American Silver Corp. and subsidiaries (the “Company”), which comprise the consolidated statements of financial position as at December 31, 2014 and December 31, 2013, and the consolidated income statements, statements of comprehensive loss, cash flows and changes in equity for each of the years in the two year period ended December 31, 2014, and a summary of significant accounting policies and other explanatory information. Management's Responsibility for the Consolidated Financial Statements Management is responsible for the preparation and fair presentation of these consolidated financial statements in accordance with International Financial Reporting Standards as issued by the International Accounting Standards Board, and for such internal control as management determines is necessary to enable the preparation of consolidated financial statements that are free from material misstatement, whether due to fraud or error. Auditor's Responsibility Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with Canadian generally accepted auditing standards and the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we comply with ethical requirements and plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free from material misstatement. An audit involves performing procedures to obtain audit evidence about the amounts and disclosures in the consolidated financial statements. The procedures selected depend on the auditor's judgment, including the assessment of the risks of material misstatement of the consolidated financial statements, whether due to fraud or error. In making those risk assessments, the auditor considers internal control relevant to the entity's preparation and fair presentation of the consolidated financial statements in order to design audit procedures that are appropriate in the circumstances. An audit also includes evaluating the appropriateness of accounting policies used and the reasonableness of accounting estimates made by management, as well as evaluating the overall presentation of the consolidated financial statements. We believe that the audit evidence we have obtained in our audits is sufficient and appropriate to provide a basis for our audit opinion. Opinion In our opinion, the consolidated financial statements present fairly, in all material respects, the financial position of Pan American Silver Corp. and subsidiaries as at December 31, 2014 and December 31, 2013, and their financial performance and their cash flows for each of the years in the two year period ended December 31, 2014 in accordance with International Financial Reporting Standards as issued by the International Accounting Standards Board. Other Matter We have also audited, in accordance with the standards of the Public Company Accounting Oversight Board (United States), the Company’s internal control over financial reporting as of December 31, 2014, based on the criteria established in Internal Control – Integrated Framework (2013) issued by the Committee of Sponsoring Organizations of the Treadway Commission and our report dated March 26, 2015 expressed an unmodified opinion on the Company’s internal control over financial reporting. /s/ Deloitte LLP Chartered Accountants Vancouver, Canada March 26, 2015 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Shareholders of Pan American Silver Corp. We have audited the internal control over financial reporting of Pan American Silver Corp. and subsidiaries (the “Company”) as of December 31, 2014, based on the criteria established in Internal Control-Integrated Framework (2013) issued by the Committee of Sponsoring Organizations of the Treadway Commission. The Company's management is responsible for maintaining effective internal control over financial reporting and for its assessment of the effectiveness of internal control over financial reporting, included in the accompanying Management’s Report on Internal Control over Financial Reporting. Our responsibility is to express an opinion on the Company's internal control over financial reporting based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether effective internal control over financial reporting was maintained in all material respects. Our audit included obtaining an understanding of internal control over financial reporting, assessing the risk that a material weakness exists, testing and evaluating the design and operating effectiveness of internal control based on the assessed risk, and performing such other procedures as we considered necessary in the circumstances. We believe that our audit provides a reasonable basis for our opinion. A company's internal control over financial reporting is a process designed by, or under the supervision of, the company's principal executive and principal financial officers, or persons performing similar functions, and effected by the company's board of directors, management, and other personnel to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with International Financial Reporting Standards as issued by the International Accounting Standards Board. A company's internal control over financial reporting includes those policies and procedures that (1) pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect the transactions and dispositions of the assets of the company; (2) provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with International Financial Reporting Standards as issued by the International Accounting Standards Board, and that receipts and expenditures of the company are being made only in accordance with authorizations of management and directors of the company; and (3) provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use, or disposition of the company's assets that could have a material effect on the financial statements. Because of the inherent limitations of internal control over financial reporting, including the possibility of collusion or improper management override of controls, material misstatements due to error or fraud may not be prevented or detected on a timely basis. Also, projections of any evaluation of the effectiveness of the internal control over financial reporting to future periods are subject to the risk that the controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. In our opinion, the Company maintained, in all material respects, effective internal control over financial reporting as of December 31, 2014, based on the criteria established in Internal Control – Integrated Framework (2013) issued by the Committee of Sponsoring Organizations of the Treadway Commission. We have also audited, in accordance with Canadian generally accepted auditing standards and the standards of the Public Company Accounting Oversight Board (United States), the consolidated financialstatements as of and for the year ended December 31, 2014 of the Company and our report dated March26, 2015 expressed an unqualified opinion on those financial statements. /s/ Deloitte LLP Chartered Accountants Vancouver, Canada March 26, 2015 Pan American Silver Corp. Consolidated Statements of Financial Position As at December 31, 2014 and 2013 (in thousands of U.S. dollars) December 31, December 31, Assets Current assets Cash and cash equivalents (Note24) $ $ Short-term investments (Note 8) Trade and other receivables (Note 7) Income taxes receivable Inventories (Note 9) Prepaids and other current assets Non-current assets Mineral properties, plant and equipment (Note 10) Long-term refundable tax (Note 7) Deferred tax assets (Note 27) Other assets (Note 12) Goodwill (Note 11) Total Assets $ $ Liabilities Current liabilities Accounts payable and accrued liabilities (Note 13) $ $ Loan payable (Note 14) Current portion of long term debt (Note 17) - Provisions (Note 15) Current portion of finance lease (Note 16) Current income tax liabilities Non-current liabilities Provisions (Note 15) Deferred tax liabilities (Note 27) Share purchase warrants (Note 7, 19) - Long-term portion of finance lease (Note 16) Long-term debt (Note 17) - Other long-term liabilities (Note 18) Total Liabilities Equity Capital and reserves (Note 19) Issued capital Share option reserve Investment revaluation reserve ) ) Retained deficit ) ) Total Equity attributable to equity holders of the Company Non-controlling interests Total Equity Total Liabilities and Equity $ $ Commitments and Contingencies (Notes 7, 28) See accompanying notes to the consolidated financial statements APPROVED BY THE BOARD ON MARCH 26, 2015 “signed” Ross Beaty, Director “signed” Geoff A. Burns, Director 1 Pan American Silver Corp. Consolidated Income Statements For the years ended December 31, 2014 and 2013 (in thousands of U.S. dollars) Revenue (Note 25) $ $ Cost of sales Production costs (Note 20) ) ) Depreciation and amortization (Note 10) ) ) Royalties ) Mine operating earnings $ $ General and administrative ) ) Exploration and project development ) ) Impairment charge (Note 11) ) ) Foreign exchange losses ) ) Losses on commodity and foreign currency contracts - ) Gain on sale of mineral properties, plant and equipment Other (expenses) income (Note 26) ) Loss from operations ) ) Gain on derivatives (Note 19) Investment income Interest and finance expense (Note 22) ) ) Loss before income taxes ) ) Income taxes recovery (expense) (Note 27) ) Net loss for the year $ ) $ ) Attributable to: Equity holders of the Company $ ) $ ) Non-controlling interests 5 $ ) $ ) Loss per share attributable to common shareholders (Note 23) Basic loss per share $ ) $ ) Diluted loss per share $ ) $ ) Weighted average shares outstanding (in 000’s) Basic Weighted average shares outstanding (in 000’s) Diluted Consolidated Statements of Comprehensive loss For the years ended December 31, 2014 and 2013 (in thousands of U.S. dollars) Net loss for the year $ ) $ ) Items that may be reclassified subsequently to net earnings: Unrealized net losseson available for sale securities (net of zero dollars tax in 2014 and 2013) ) ) Reclassification adjustment for net losses on available for sale securities included in earnings (net of zero dollars tax in 2014 and 2013) Total comprehensive loss for the year $ ) $ ) Total comprehensive loss attributable to: Equity holders of the Company $ ) $ ) Non-controlling interests 5 $ ) $ ) 2 Pan American Silver Corp. Consolidated Statements of Cash Flows For the years ended December 31, 2014 and 2013 (in thousands of U.S. dollars) As adjusted (Note 24) Cash flow from operating activities Net loss for the year $ ) $ ) Current income tax expense (Note 27) Deferred income tax recovery(Note 27) ) ) Interest expense (Note 22) Depreciation and amortization (Note 10) Impairment of mineral properties and goodwill (Note 11) Accretion on closure and decommissioning provision (Note 15) Unrealized losses (gains) on foreign exchange ) Share-based compensation expense Unrealized losses on commodity contracts (Note 7) - 25 Gain on derivatives (Note 19) ) ) Gain on sale of mineral properties, plant and equipment ) ) Net realizable value adjustment for inventory Changes in non-cash operating working capital (Note 24) ) Operating cash flows before interest and income taxes Interest paid ) ) Interest received Income taxes paid ) ) Net cash generated from operating activities $ $ Cash flow from investing activities Payments for mineral properties, plant and equipment ) ) (Purchase of) proceeds from sale of short term investments ) Proceeds from sale of mineral properties, plant and equipment Net refundable tax and other asset expenditures Net cash used in investing activities $ ) $ ) Cash flow from financing activities Proceeds from issue of equity shares $
